DETAILED CORRESPONDENCE
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the Pre-Brief Appeal Request filed on 27 January 2021 as a response to the Final Office Action issued 15 October 2020.  Claims 1, 7-10, 12, and 14-21 are cancelled. Claims 22-31 are new.  Claims 2-6, and 11 are amended.  Claims 2-6, 11, 13, and 22-31 are pending and considered below
Claim Rejections - 35 USC § 103
Applicant’s arguments, see Remarks filed 27 January 2021, as a Pre-Appeal Brief with respect to the rejection of all claims 2-6, 11, 13, and 22-31 under 35 USC 103 have been fully considered and are persuasive.  The rejection of all claims 2-6, 11, 13, and 22-31 under 35 USC 103 has been withdrawn. 
Applicants argue that the combination of cited to prior art Di Criscio and Berryman do not disclose the Applicant’s claimed invention because the combination does not disclose the claimed limitation “the profiler profile page of a selected one of the profiler users when accessed through the supporter user interface by the logged in supporter, the profiler profile page receiving through the supporter user interface the supporter user's indication of endorsement of the selected one of the profiler users and/or an indication that the logged in supporter user likes at least a portion of the media content displayed on the selected profiler user's profile page, the endorsements and likes being uploaded to the at least one server and accrued for the selected profiler user to establish a rank for selected profiler user, the rank being used to order the display of profiler users by rank in response to at least searches of profiler users,” because the cited to prior art does not disclose the interaction of supporters with profiler posting and performances via the artist/profiler profile page as claimed, and further because the combination of cited references Di Criscio and Berryman do not disclose the determination and display of profiler rankings in accordance with supporter voting.
Applicants’ arguments are persuasive, and the Examiner agrees the cited to combination of Di Criscio and Berryman do not disclose the claimed limitation.  The Examiner is guided by Applicant’s disclosures in the written description related to the interaction, on a computing interface, which a user can accomplish between profiler and supporter specific interface elements (see written description paras. [65] to [70], Fig. 15), which elements of the claimed invention are not taught by the currently cited to combination of references.  Therefore the rejection of all pending claims under 35 USC 103 is withdrawn.

Reasons for Allowance
Claims 2-6, 11, 13, and 22-31 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
The closest art of record, the combination of Di Criscio et al. (20150246281) in view of Berryman (20170109839) discloses a method and system comprising: 
	A system through which users of the system, having registered a profiler account, are each permitted to log into the system as a profiler user through an associated client to promote a talent to other users of the system, and through which users of the system, having registered a supporter account, are permitted to log into the system as a supporter user through an associated client to support efforts of profiler users to promote their talents, the system comprising: 
at least one application server that includes a server-side profiler module and a server-side supporter module; and 
an application program configured to be executed by the associated clients, the application program including a client-side profiler module and a client-side supporter module, 
whereby for each profiler user logged into the system, the logged in profiler user's associated client is configured to execute the client-side profiler module in conjunction with execution of the server-side profiler module by the at least one application server to cause the system to operate in a profiler mode, the profiler mode configured to generate and display on the logged in profiler user's associated client device: 
a profiler home page in conjunction a profiler user interface, and 
a profiler profile page when accessed through the profiler user interface, the profiler profile page configured to display media content uploaded to the application server by the logged in profiler user through the profiler user interface, and 
whereby for each supporter user logged into the system, the logged in supporter user's associated client is configured to execute the client-side supporter module in conjunction with execution of the server-side supporter module by the at least one application server to cause the system to operate in a supporter mode, the supporter mode configured to generate and display on the logged in supporter user's associated client: 
a supporter home page in conjunction with a supporter user interface, 
a supporter profile page when accessed through the supporter user interface, the supporter profile page configured to display media content uploaded to the application server by the logged in supporter user through the supporter user interface
 
However, the combination of Di Criscio in view of Berryman does not teach at least: 
the profiler profile page of a selected one of the profiler users when accessed through the supporter user interface by the logged in supporter, the profiler profile page receiving through the supporter user interface the supporter user's indication of endorsement of the selected one of the profiler users and/or an indication that the logged in supporter user likes at least a portion of the media content displayed on the selected profiler user's profile page, the endorsements and likes being uploaded to the at least one server and accrued for the selected profiler user to establish a rank for selected profiler user, the rank being used to order the display of profiler users by rank in response to at least searches of profiler users.

Moreover, the missing claimed elements from the combination of Di Criscio in view of Berryman are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the combination of Di Criscio in view of Berryman because a person of ordinary skill in the art at the time of Applicant's invention would not find a 

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Parekh et al. (20130253934) at least paras. [216] to [241] and Figs. 11-16
See Koch (20170337270) at least paras. [50] to [59] and Figs. 10, 13
See Foroutan (2000024457) at least paras. [140] to [147], Fig. 7
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private 

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682